                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:19-cv-110-FDW

ROGER EDWARDS,                      )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                        ORDER
FNU BUCHANAN, et al.,               )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court on initial review of Plaintiff’s Complaint, (Doc.

No. 1). Plaintiff is proceeding in forma pauperis. (Doc. No. 8).

       I.       BACKGROUND

       Pro se Plaintiff, who is currently incarcerated at the Alexander Correctional Institution,

filed a civil rights suit pursuant to 42 U.S.C. § 1983 addressing incidents that allegedly occurred

at the Mountain View and Alexander C.I.s. The Defendants are Mountain View C.I. Sergeant

Buchanan, Alexander C.I. Captain Chester, and Alexander C.I. Security Threat Group (“STG”)

Officer Dula.

       Construing the Complaint liberally and accepting the allegations as true, Sergeant

Buchanan retaliated against Plaintiff for filing a grievance against him in September 2016 by

having Plaintiff validated as a gang member and placed on the STG list. Plaintiff denies that he is,

or ever has been, a gang member and that he is not racist. Plaintiff admits that he ate with, and

lifted weights with, known members of the Aryan Brotherhood, but that he had no choice in the

matter because there is only one chow hall and one weight pile. In February 2018, Captain Chester

and Officer Dula had Plaintiff moved to the gang block for observation and refused to take him



                                                 1
off the STG list. These same two officers came to Mountain View C.I. to interview Plaintiff for

purposes of validation and asked why he was there because he did not meet any of the STG criteria.

They nevertheless refused to take him off the STG list. Plaintiff claims that he and his family have

“suffered greatly” because Plaintiff is not allowed to have contact visits with his family, that “other

races perceive [him] as their enemy…,” and that he is at greater danger of being caught up in gang

violence because of his STG designation. (Doc. No. 1 at 3). Plaintiff seeks injunctive relief and

compensatory and punitive damages.

       II.     STANDARD OF REVIEW

       Because Plaintiff is a prisoner proceeding in forma pauperis, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that it is “(i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). In its frivolity

review, a court must determine whether the Complaint raises an indisputably meritless legal theory

or is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A complaint should not be dismissed for failure

to state a claim “unless ‘after accepting all well-pleaded allegations in the plaintiff's complaint as

true and drawing all reasonable factual inferences from those facts in the plaintiff's favor, it appears

certain that the plaintiff cannot prove any set of facts in support of his claim entitling him to

relief.’” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

       A pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights



                                                   2
issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in his complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990). A pro se complaint must

still contain sufficient facts “to raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662 (2009) (the Twombly plausibility standard applies to all federal

civil complaints including those filed under § 1983). This “plausibility standard requires a plaintiff

to demonstrate more than a sheer possibility that a defendant has acted unlawfully.” Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (internal quotation marks omitted). He must

articulate facts that, when accepted as true, demonstrate he has stated a claim entitling him to relief.

Id.

        III.    DISCUSSION

        Prison officials may not retaliate against an inmate for exercising a constitutional right. See

Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir.1978). To succeed on such a claim, a plaintiff

must first allege that “the retaliatory act was taken in response to the exercise of a constitutionally

protected right....” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). Thereafter, a plaintiff must

demonstrate that he suffered some adverse impact or actual injury. See American Civil Libs. Un.

of Md., Inc. v. Wicomico Cnty., 999 F.2d 780, 785 (4th Cir. 1993) (citing Huang v. Board of

Governors of Univ. of N.C., 902 F.2d 1134, 1140 (4th Cir. 1990)). In addition, a plaintiff must

come forward with specific evidence “establish[ing] that but for the retaliatory motive the

complained of incident[s] ... would not have occurred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th

Cir. 1995); accord Ponchik v. Bogan, 929 F.2d 419, 420 (8th Cir.1991) (plaintiff must show that

action would not have occurred “but for” the alleged reprisal); Collinson v. Gott, 895 F.2d 994,



                                                    3
1002 (4th Cir. 1990) (Phillips, J., concurring); McDonald v. Hall, 610 F.2d 16, 18–19 (1st Cir.1979).

In the prison context, such claims are treated with skepticism because “[e]very act of discipline by

prison officials is by definition ‘retaliatory’ in the sense that it responds directly to prisoner

misconduct.” Adams, 40 F.3d at 74.

       Although Plaintiff alleges that Defendant Buchanan placed him on the STG list for

exercising his First Amendment right to file a grievance, he also admits that he ate with, and lifted

weights with, members of the Aryan Brotherhood. He has therefore failed to allege that his

designation as a gang member associate was caused by Defendant Buchanan’s retaliatory motive.

Plaintiff has failed to state a retaliation claim against Defendants Chester and Dula because he

does not allege that their actions – leaving him on the STG list – were taken in response to Plaintiff

exercising a constitutionally protected right. Nor does he allege that Defendants Chester and

Dula’s actions would not have occurred but for a retaliatory motive.

       In sum, Plaintiff’s Complaint, as submitted, fails to state a claim against any named

Defendant and is subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court will

allow Plaintiff the opportunity to amend his Complaint, if he so chooses.

       IV.      CONCLUSION

       For the reasons stated herein, Plaintiff shall have thirty (30) days in which to file an

Amended Complaint in accordance with this Order.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff shall have thirty (30) days in which to file an Amended Complaint,

             particularizing his claims and providing facts to support his legal claims against each

             Defendant. If Plaintiff fails to file an Amended Complaint accordance with this Order

             and within the time limit set by the Court, this action will be dismissed without



                                                  4
   prejudice and without further notice to Plaintiff.

2. The Clerk is respectfully instructed to mail Plaintiff a new Section 1983 form for

   Plaintiff to submit an Amended Complaint, if he so wishes.

                                             Signed: December 7, 2019




                                         5
